               Case 2:20-cv-00983-TSZ Document 22 Filed 10/08/20 Page 1 of 3




 1                                                         THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE WESTERN DISTRICT OF WASHINGTON

10
      HUNTERS CAPITAL, LLC, a Washington
11    limited liability company, et al., on behalf of
      themselves and others similarly situated,         Case No. 2:20-cv-00983 TSZ
12

13                                 Plaintiffs,          PLAINTFFS’ AMENDED
                                                        CORPORATE DISCLOSURE
14            vs.                                       STATEMENT

15    CITY OF SEATTLE,
                                   Defendant.
16

17

18

19          Pursuant to Federal Rule of Civil Procedure 7.1(a), corporate plaintiffs SRJ Enterprises,

20   d/b/a Car Tender, a Washington corporation, The Richmark Company d/b/a Richmark Label, a

21   Washington corporation, and Rancho Bravo, Inc, a Washington corporation, hereby submit that

22   they have no parent corporation and there is no publicly-held entity that owns 10% or more of

23   any of their stock.

24

25



27    PLATINIFFS’ AMENDED CORPORATE                                                  LAW OFFICES
                                                                                 CALFO EAKES LLP
      DISCLOSURE STATEMENT - 1                                             1301 SECOND AVENUE, SUITE 2800
28    Case No. 2:20-cv-00983 TSZ                                             SEATTLE, WASHINGTON 98101
                                                                         TEL, (206) 407-2200 FAX, (206) 407-2224
             Case 2:20-cv-00983-TSZ Document 22 Filed 10/08/20 Page 2 of 3




 1         In addition, pursuant to Local Rule 7.1, the following Plaintiffs disclose that they have the

 2   following members:

 3

 4
       Plaintiff              Member(s)
 5     Argento, LLC           Faizel Khan
 6     Bergman’s Lock and Lonnie Thompson
       Key Services, LLC
 7

 8     Hunters Capital,       MJM Holdings, LLC
       LLC
 9
       Madrona Real Estate    Madrona Real Estate Investors IV LLC and Madrona Real Estate
10     Services LLC;          Investors VI LLC are owned by Madrona Real Estate Services LLC.
       Madrona Real Estate    The members of Madrona Real Estate Services LLC are Brad
11     Investors IV LLC;      Augustine and Linda Augustine.
       Madrona Real Estate
12
       Investors VI LLC;
13
       Northwest Liquor       Hardial Gill
14     and Wine LLC           Santokh Bhatti
                              Aditya Singh Pannu
15                            Jaspreet Aulakh
                              Manjit Kaur
16                            Lakhjit Singh
17     Olive St. Apartments Joseph Wanagel
18     LLC                  Joshua Wanagel
                            David Wanagel
19                          Jonathan Wanagel

20     Redside Partners       Craig Swanson
       LLC
21
       Shuffle LLC d/b/a      Sean Sheffer
22     Cure Cocktail
23
       Sway and Cake LLC      Tamara Kilburn
24
       12th & Pike            Richard & Barbara Mullen
25     Associates LLC         Kathi Lynn Cordova
                              Anne Sarawitz


27    PLATINIFFS’ AMENDED CORPORATE                                                    LAW OFFICES
                                                                                   CALFO EAKES LLP
      DISCLOSURE STATEMENT - 2                                               1301 SECOND AVENUE, SUITE 2800
28    Case No. 2:20-cv-00983 TSZ                                               SEATTLE, WASHINGTON 98101
                                                                           TEL, (206) 407-2200 FAX, (206) 407-2224
            Case 2:20-cv-00983-TSZ Document 22 Filed 10/08/20 Page 3 of 3




                           Stephen Romano
 1                         Robert Romano Jr.
                           James Romano
 2
                           John Romano
 3                         Earnest Burgess II
                           Alyssa Agee
 4                         Elizabeth Burgess Hawksley

 5

 6
          DATED this 8th day of October, 2020.
 7
                                      CALFO EAKES LLP
 8

 9                                    By_/s/ Patty A. Eakes_________________
                                        Patricia A. Eakes, WSBA #18888
10
                                        Angelo J. Calfo, WSBA #27079
11                                      Tyler S. Weaver, WSBA #29413
                                        Andrew DeCarlow, WSBA #54471
12                                      Henry Phillips, WSBA #55152
                                        1301 Second Avenue, Suite 2800
13                                      Seattle, WA 98101
                                        Phone: (206) 407-2200
14                                      Fax: (206) 407-2224
                                        Email:       pattye@calfoeakes.com
15                                                   angeloc@calfoeakes.com
16                                                   tylerw@calfoeakes.com
                                                     andrewd@calfoeakes.com
17                                                   henryp@calfoeakes.com

18                                    Attorneys for Plaintiffs

19

20

21

22

23

24

25



27   PLATINIFFS’ AMENDED CORPORATE                                           LAW OFFICES
                                                                         CALFO EAKES LLP
     DISCLOSURE STATEMENT - 3                                      1301 SECOND AVENUE, SUITE 2800
28   Case No. 2:20-cv-00983 TSZ                                      SEATTLE, WASHINGTON 98101
                                                                 TEL, (206) 407-2200 FAX, (206) 407-2224
